Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 07/22/2022. 

Priority
This application, Pub. No. US 2020/0166516 A1, published 05/28/2020, is a National Stage of International Patent Application No. PCT/EP2017/056059, filed 03/15/2017, Pub. No. WO 2017/157980 (A1), published 09/21/2017, which claims foreign priority to application EP 16160488.9, filed 03/15/2016. 

Status of Claims
Claims 1-32 are currently pending.  Claims 1-29 have been originally pending and subject to restriction/election requirement mailed 08/10/2020.  Claims 11 and 19-29 have been withdrawn from consideration.  Claims 1, 5, 10, 13 and 18 have been amended, and Claims 30-32 have been added, as set forth in Applicant’s amendment filed 03/29/2021.  Claim 1 has been amended, as set forth in Applicant’s amendment filed 11/24/2021.  Claim 1 has been amended, as set forth in Applicant’s amendment filed 07/22/2022.  Claim 1 is amended, and Claims 8-11 and 19-29 are cancelled, as set forth in Examiner’s amendment below.  Claims 1-7, 12-18 and 30-32 are allowed.

Information Disclosure Statement
The information disclosure statement, submitted on 02/18/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is 
being considered by the Examiner.

Withdrawn Objections/Rejections
The objection(s) to and/or the rejections of the claims are withdrawn in view of Applicant’s and Examiner’s amendment of the claims.

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Jason A. Keith on 08/23/2022 and 08/24/2022.
Claim 1 is amended to read as follows:
1.	A method for qualitative or quantitative determination of the presence of an analyte in a sample, comprising
1) adding the sample to a composition comprising a) molecular imprinted polymers (MIPs) in suspension that bind the analyte and b) a ligand, which competes with said analyte for binding to said MIPs,
2) measuring reduction in binding of the ligand to the MIPs upon addition of the sample, and 
3) determining qualitatively or quantitatively the presence of the analyte in the sample by correlation with the reduction measured in step 2), wherein the analyte is L-phenylalanine, and wherein the EC50 value for L-phenylalanine is more than 500 times lower than the EC50 for L-tyrosine.

Claims 8-11 and 19-29 are cancelled.

Withdrawal of Species Election Requirement
Claims 1-7, 12-18 and 30-32 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 08/10/2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1-7, 12-18 and 30-32 are allowed and renumbered as Claims 1-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 12-18 and 30-32 are allowed because the prior art does not teach or fairly suggest the claimed method for qualitative or quantitative determination of the presence of L-phenylalanine in a sample, comprising adding the sample to a composition comprising molecular imprinted polymers (MIPs) in suspension that bind the analyte and a ligand, which competes with said analyte for binding to said MIPs; measuring reduction in binding of the ligand to the MIPs upon addition of the sample, and determining qualitatively or quantitatively the presence of L-phenylalanine, wherein the EC50 value for L-phenylalanine is more than 500 times lower than the EC50 for L-tyrosine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641